DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 7 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 2 depends on claim 1 and recites “wherein the organic photoactive component comprises a neutral organic molecule”, while claim 1 recites “an organic photoactive component having a water contact angle of greater than or equal to about 80o” in lines 2-3. Applicant does not disclose neutral organic molecule having a water contact angle of greater than or equal to about 80o in the originally filed disclosure. On the contrary, Applicant explicitly shows neutral organic molecule (or small molecules ClAlPc or ClAlPc:C60) does not have a water contact angle of greater than or equal to about 80o (See Table 1, Fig. 11 of Applicant’s disclosure).
Claim 7 depends on claim 1 and recites “wherein the organic photoactive component comprises at least one of a neutral cyanine” in lines 1-2, while claim 1 recites ““an organic photoactive component having a water contact angle of greater than or equal to about 80o” in lines 2-3. Applicant does not disclose a neutral cyanine having a water contact angle of greater than or equal to about 80o. On the contrary, Applicant explicitly shows neutral cyanine (or ClAlPc – chloro-aluminum phthalocyanine) does not have a water contact angle of greater than or equal to about 80o (See Table 1, Fig. 11 of Applicant’s disclosure).
Claim 23 depends on claim 1 and recites “wherein the organic photoactive component comprises a small molecule” in line 2, while claim 1 recites “an organic photoactive component having a water contact angle of greater than or equal to about 80o” in lines 2-3. Applicant does not disclose a small molecule having a water contact angle of greater than or equal to about 80o in the originally filed disclosure. On the contrary, Applicant explicitly shows small molecules (ClAlPc or ClAlPc:C60) does not have a water contact angle of greater than or equal to about 80o (See Table 1, Fig. 11 of Applicant’s disclosure).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-13, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suddard-Bangsund et al. (“Organic Salts as a Route to Energy Level Control in Low Bandgap, High Open-Circuit Voltage Organic and Transparent Solar Cells that Approach the Excitonic Voltage Limit”).
Regarding claims 1, 3, 7, and 25, Suddard-Bangsund et al. discloses an organic photovoltaic device (Figure 1) comprising an active layer (CyX/C60/BCP) comprising an organic photoactive component of a cyanine organic salt CyX, wherein the counterion is X is TRIS- or TPFB- (see Figure 1). Suddard-Bangsund et al. discloses CyTRIS and CyTPFB has a strongest peak absorbance of greater than 675nm (see Figure 3, 2nd paragraph of 2nd column of page 3). CyTRIS and CyTPFB have a properties of water contact angle of greater than or equal to about 80o and a strongest peak absorbance of greater than 675nm, particularly in view of Applicant’s disclosure (see Figs. 2A, 2C and 11 of Applicant’s disclosure). Same materials will display the same properties. See MPEP 2112. 
Regarding claims 4-5, Suddard-Bangsund et al. discloses a photovoltaic device as in claim 3 above, wherein CyTPFB has a counterion is fluorinated phenyl borate and a tetrakis(pentafluorophenyl)borate (see Figure 1) and the organic photovoltaic device containing CyTPFB will display the property of having a lifetime T80 of greater than or equal to about 340 
Regarding claims 6 and 24, Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein CyTPFB has a HOMO energy of greater than 5.2eV and less than about 5.6eV particularly in view of Applicant’s disclosure (see Table 1 of Applicant’s disclosure). Same material will display/exhibit the same property. MPEP 2112.
Regarding claim 8, Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein CyTPFB has a water contact angle greater than about 90o particularly in view of Applicant’s disclosure (see Table 1 of Applicant’s disclosure). Same material will display the same property. MPEP 2112.
Regarding claim 10, Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein the organic photovoltaic device is sealed within a glass (e.g. glass substrates patterned with ITO, see Figure 1, “Device Fabrication and Testing” in page 9).
Regarding claim 11, Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein the organic photovoltaic component including cyanine organic salt of CyTRIS or CyTPFB (see claim 1 above). The organic photovoltaic device including CyTRIS and CyTPFB  has a lifetime T80 of greater than or equal to about 340 hours, particularly in view of Applicant’s disclosure (see Table 1 of Applicant’s disclosure). The same material will display/exhibit the same property. MPEP 2112.
Regarding claim 12, Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein Suddard-Bangsund et al. discloses the active layer further comprising fullerene acceptor (C60) or the device comprises a complementary layer comprising a fullerene electron acceptor (see C60 in Figure 1).

Regarding claim 23, Suddard-Bangsund et al. discloses a photovoltaic device as in claim 1 above, wherein the cyanide organic salt comprises a small molecule (see Figure 4).
Claim(s) 1-2, 8, 11-13 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2013/0328018).
Regarding claim 1, Chen et al. discloses an organic photovoltaic device (100, fig. 1, [0001]) comprising an active layer comprising an organic photoactive component (e.g. the component between two electrodes, 103-106, fig. 1, [0055]) having a water contact angle of greater than about 80° (see the water contact angle of the hole transport layer material PEDOT:PSS/PFAS of 118.29 in table 1, or 104 of sample C in Fig. 9). Chen et al. also exemplifies P3HT:PCBM based organic solar cell ([0069] and example 3). Solid P3HT has a water contact angle of 104o (see [0135] of evidentiary reference to Crispin et al., US 2013/0270533). Chen et al. shows the organic photoactive component has a strongest peak absorbance of greater than or equal to about 675 nm (see figs. 6-7). It is noted that efficiency in solar cell is directly proportional to the absorbance. 
Regarding claim 2, Chen et al. discloses an organic photovoltaic device as in claim 1 above, wherein PEDOT:PSS and P3HT are polymer, which are neutral organic molecules.

Regarding claim 11, Chen et al. discloses an organic photovoltaic device as in claim 1 above, wherein Chen et al. discloses the organic solar cell is P3HT:PCBM (see [0069] and example 3), which has a lifetime T80 of greater than 340 hours (see fig. 3 of evidentiary reference to Hauch et al., “Flexible organic P3HT:PCBM bulk-heterojunction modules with more than 1 year outdoor lifetime”).
Regarding claim 12, Chen et al. discloses an organic photovoltaic device according to Claim 1, wherein Chen et al. discloses the active layer (103-106) further comprises a fullerene electron acceptor (see C60, C61 and PCBM described in [0062], [0069] and example 3).
Regarding claims 13 and 23, Chen et al. discloses an organic photovoltaic device according to Claim 1, wherein Chen et al. discloses the active layer (103-106) further comprises a non-fullerene electron acceptor or a small molecule (see BCP, Alq3 described [0030], [0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0328018) as applied to claim 1 above, in view of Maeda et al. (US 2011/0224334).
Regarding claims 3-7 and 24-25, Chen et al.discloses an organic photovoltaic device as in claim 1 above, wherein Chen et al teaches using cyanine compound material for the light absorbing layer (or photoactive component, see [0028], [0062] of Chen et al., and ClAlPc in table 2 of Verreet et al.) 
Chen et al. does not explicitly teach using an organic cyanine salt comprising an ion and a counterion of fluorinated phenyl borate (claim 4) such as tetrakis(pentafluorophenyl)borate  (claim 5); nor do they teach the characteristics/properties of the organic photovoltaic device has a lifetime T80 of greater than or equal to about 340 hours (claim 5) and  the organic salt comprises an absolute highest occupied molecular orbital energy of greater than 5.2eV (claim 6) or less than or equal to about 5.6eV.

It would have been obvious to one skilled in the art at the time of the invention was made to have used the light absorbing material containing cyanine of an organic cyanine salt taught by Maeda et al. in place of the cyanine compound of Chen et al., because Maeda et al. teaches such organic cyanine salt is useful and has excellent and superior light/heat resistant. Modified Chen et al. teaches the same photoactive component (e.g. organic cyanine salt) as claimed and disclosed, therefore the organic photovoltaic device and the organic salt of modified Chen et al. will, inherently, display recited characteristics/properties such as the organic photovoltaic device has a lifetime T80 of greater than or equal to about 340 hours and  the organic salt comprises an absolute highest occupied molecular orbital energy of greater than 5.2eV or less than or equal to about 5.6eV as claimed.  See MPEP 2112.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0328018) as applied to claim 1 above, and in view of Ghosh et al. (US Patent 4,127,738).
Regarding claim 10, Chen et al. discloses an organic photovoltaic device as in claim 1 above.
Chen et al. does not explicitly disclose the organic photovoltaic device is sealed within a glass or plastic encapsulation.

Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to have hermetically sealed the photovoltaic device of Chen et al. within a glass or Mylar (or plastic) encapsulation to exclude air and moisture from the device and thus avoiding possible degradation of the organic compound as taught by Ghosh et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-13 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,114,623. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,114,623 discloses a photovoltaic device (or photoactive device) comprising an active layer comprising an organic photoactive component of organic salt including a cyanine ion (see claims 1-2) and a counterion of tetrakis(pentafluorophenyl)borate (or TPFB, see claim 4). Cyanine tetrakis(pentafluorophenyl)borate, or CyTPFB, has a water contact angle of greater than or equal to about 80o and has a strongest peak absorbance of greater than or equal to about 675nm particularly in view of Applicant’s disclosure (see Table 1, Figs. 2C and 11 of Applicant’s disclosure).
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Rejection under Chen (US 2013/0328018):
Applicant argues Chen does not disclose a single organic photoactive component having both characteristics/properties of “water contact angle of greater than or equal to about 80o” and “a strongest peak absorbance of greater than or equal to about 675nm” because Applicant digitized Figure 7B of Chen and found that the strongest peak of absorption is 667.4nm, PEDOT:PSS is not an organic photoactive component, and the office action relies on different compounds PEDOT:PSS or P3HT:PCBM. 
Applicant’s arguments are not persuasive for the following reasons:
First of all, 667.4nm is considered to be equal to “about 675nm”.
Secondly, solar cell or photovoltaic device absorbs light and converts the absorbed light to electricity. The absorption of the solar cell is also considered as the absorption of the components in the active layer of the solar cell.
PEDOT:PSS is a polymer, therefore it is an organic material. Similarly, P3HT is also a polymer, therefore it is an organic material.
In the interpretation that an active layer is the layer between two electrodes as explicitly defined by Applicant (see active layer 16 between two electrodes 14 and 18 in Fig. 1A of Applicant’s disclosure), PEDOT:PSS of Chen is between the electrodes (102 and 107, fig. 1). Therefore, the PEDOT:PSS is an organic photoactive component having absorption peak of the photovoltaic device. As such, PEDOT:PSS having water contact angle of 104o or 118.29o disclosed by Chen et al. reads on Applicant’s claimed an organic photoactive component having 
In the interpretation that an active layer is a junction of p-type and n-type as defined by Chen, Chen uses P3HT (e.g. p-type material) and PCBM (e.g. n-type material). P3HT has a characteristic of water contact angle of 104o as evidenced by Crispin et al. (US 2013/0270533) and a strongest absorption peak of about 675nm (or the same characteristic as the solar cell). 
Accordingly, Chen discloses a photoactive component PEDOT:PSS or P3HT each having both characteristics of water contact angle and absorption peak as claimed, under different interpretations.
Furthermore, Applicant has not provided any subjective evidence that PEDOT:PSS or P3HT each does not have both characteristics as claimed. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bockman et al. (“Structure of P3HT crystals, thin films, and solutions by UV/Vis spectral analysis”) discloses P3HT has an absorption peak about 675nm (see Fig. 5a), which is in agreement with Chen’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726